Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Joseph Coppola, a federal prisoner, appeals the district court’s order accepting in part the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012) petition without prejudice. Coppola also appeals the court’s order denying his Fed. R. Civ. P. 60(b) motion. We have reviewed the record and find no reversible error in either order. Accordingly, we affirm for the reasons stated by the district court. Coppola v. O’Brien, No. 3:15-cv-00096-GMG-RWT, 2016 WL 4702441 (N.D. W. Va. Sept. 8, 2016; Dec. 7, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED